UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from , to . Commission File Number:0-11050 Dynamic Energy Alliance Corporation (Exact Name of Registrant as Specified in its Charter) Florida 59-2181303 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4entral Expressway Suite 110-135,Dallas, TX 75403 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code: (972) 885-3981 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 196,050,937 shares of $0.0001 par value common stock on November 12, 2013 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Quarterly Report on Form 10-Q for the period ended September 30, 2013 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 2 FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of Section27A of the Securities Act (the "Securities Act") and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We have based these statements on our beliefs and assumptions, based on information currently available to us. These forward-looking statements are subject to risks and uncertainties. Forward-looking statements include the information concerning our possible or assumed future results of operations, our total market opportunity and our business plans and objectives set forth under the sections entitled "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements are not guarantees of performance. Our future results and requirements may differ materially from those described in the forward-looking statements. Many of the factors that will determine these results and requirements are beyond our control. In addition to the risks and uncertainties discussed in "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," investors should consider those discussed under "Risk Factors, and elsewhere herein, and in other filings with the SEC." These forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements to reflect changes in our business anticipated results of our operations, strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid expense - TotalCurrent Assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Income taxes payable Loans payable to a related party Contingent consideration payable to related party Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Authorized: Preferred Stock, Series A Convertible: 50,000,000 shares authorized,par value: $0.0001 0 issued and outstanding as of September 30, 2013 and December 31, 2012. - Common Stock: 300,000,000 shares authorized, par value $0.00003 173,550,937 and 82,508,825 issued and outstanding as of September 30, 2013 and December 31, 2012, respectively. Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 4 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Unaudited Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended, For the Nine Months Ended September 30, September 30, September 30, September 30, Revenues $
